Exhibit 10.4

 

AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement entered into August 19, 2004 between Oren G. Shaffer (the “Executive”)
and Qwest Services Corporation, a Colorado corporation (the “Company”) (the
“Employment Agreement”) is made and entered into on October 21, 2005 between the
Executive and the Company.

 

WITNESSETH THAT:

 

WHEREAS, the parties previously entered into the Employment Agreement pertaining
to the employment of the Executive by the Company; and

 

WHEREAS, the parties desire to amend the Employment Agreement in certain
respects as set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, the Executive and Company hereby amend the Employment Agreement as
follows:

 


1.             SUBPARAGRAPH 3(E) IS HEREBY AMENDED IN ITS ENTIRETY TO PROVIDE AS
FOLLOWS:


 

(e)  In the event that the Executive resigns from the employ of the Company
(other than pursuant to a Constructive Discharge or by reason of a Disability)
prior to January 1, 2007, or is terminated by the Company for Cause, any vested
option or unexercised portion thereof granted under subparagraph (a) above may
be exercised, to the extent such option would have been exercisable by the
Executive on the date on which the Executive ceased to be an employee, within
three months of such date, but in no event later than the date of expiration of
the term of the option.  In the event of a termination of the Executive’s
employment by the Company without Cause or by the Executive by reason of a
Constructive Discharge or in the event that the Company does not renew this
Agreement in accordance with the provisions of subparagraph 1, any such vested
option shall be exercisable for six (6) years following such date of termination
of employment, but in no event later than the expiration of the term of the
option.  In the event of termination of employment due to the death or
Disability of the Executive while an employee of the Company or in the event of
death within not more than three months after the date on which the Executive
ceases to be an employee, any such option or unexercised portion thereof may be
exercised, to the extent exercisable at the date on which the Executive ceased
to be an employee, by the Executive or the Executive’s personal representatives,
heirs or legatees at any time prior to six (6) years after the date on which the
Executive ceased to be an employee, but in no event later than the date of the
expiration of the term of the option.  With respect to all option grants except
those awarded on March 4, 2005 (1,000,000 options with an exercise price of
$3.89), March 3, 2003 (650,000 options with an exercise price of $3.44), and
July 8, 2002 (2,000,000 options with an exercise price of $2.10), in the event
the Executive resigns or retires from the employ of the Company after December
31, 2006 any such vested option shall be exercisable for six (6) years following
such date of termination of employment, but in no event later than the
expiration of the term of the option.

 

--------------------------------------------------------------------------------


 


2.             SUBPARAGRAPH 3(H) IS HEREBY AMENDED IN ITS ENTIRETY TO PROVIDE AS
FOLLOWS:


 

“(h)         Executive has received, and is eligible to receive, such additional
options and restricted stock grants under the Equity Incentive Plan as
determined by the Compensation and Human Resources Committee or its proper
delegate.”

 


3.             THE FIRST CLAUSE OF THE THIRD SENTENCE OF PARAGRAPH 4(C) IS
HEREBY AMENDED TO PROVIDE AS FOLLOWS:


 


“FOLLOWING TERMINATION OF EMPLOYMENT OF THE EXECUTIVE WITH THE COMPANY FOR ANY
REASON OTHER THAN CAUSE . . .”


 


4.             PARAGRAPH 4(G) IS HEREBY AMENDED IN ITS ENTIRETY TO PROVIDE AS
FOLLOWS:


 


“FOLLOWING TERMINATION OF EMPLOYMENT OF THE EXECUTIVE WITH THE COMPANY FOR ANY
REASON OTHER THAN CAUSE, AS DEFINED IN SUBPARAGRAPH 6(B), COMPANY SHALL PROVIDE
EXECUTIVE WITH, AND SHALL PAY THE REASONABLE COSTS ASSOCIATED WITH, A PRIVATE
OFFICE, AN EXECUTIVE ASSISTANT, TELEPHONE SERVICES, AND APPROPRIATE OFFICE AND
COMPUTER EQUIPMENT, FOR A PERIOD OF FIVE YEARS FROM THE DATE OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT WITH THE COMPANY FOR ANY REASON OTHER THAN CAUSE.”


 


5.             THE SECOND SENTENCE OF THE INTRODUCTORY PARAGRAPH OF PARAGRAPH 6
IS HEREBY AMENDED TO PROVIDE AS FOLLOWS:


 


“UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON OTHER THAN CAUSE
OR UPON NON-RENEWAL OF THIS AGREEMENT, EXECUTIVE, OR HIS ESTATE,  SHALL RECEIVE
AN ANNUAL BONUS AT TARGET FOR THE PREVIOUS FISCAL YEAR, IF SUCH BONUS HAS NOT
ALREADY BEEN PAID TO EXECUTIVE, , AND ANY EMPLOYEE BENEFITS TO WHICH THE
EXECUTIVE IS ENTITLED BY REASON OF HIS EMPLOYMENT SHALL BE PROMPTLY PAID TO THE
EXECUTIVE OR HIS ESTATE.”


 


6.             SUBPARAGRAPH 6(A) IS HEREBY DELETED IN ITS ENTIRETY.


 


7.             SUBPARAGRAPH 6(C) IS HEREBY AMENDED IN ITS ENTIRETY TO PROVIDE AS
FOLLOWS:


 


TERMINATION WITHOUT CAUSE, UPON DEATH OR DISABILITY OR UPON VOLUNTARY
RESIGNATION AFTER DECEMBER 31, 2006. IF THE COMPANY TERMINATES THE EXECUTIVE
WITHOUT CAUSE, OR NOTIFIES THE EXECUTIVE OF THE NON-RENEWAL OF THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SUBPARAGRAPH L(A), OR IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR BY REASON OF EXECUTIVE’S
DISABILITY, OR IF THE EXECUTIVE’S EMPLOYMENT TERMINATES FOR ANY REASON
(INCLUDING THE NON-RENEWAL OF THIS AGREEMENT) OTHER THAN CAUSE OR OCCURRENCE OF
A CHANGE OF CONTROL IN QCII PURSUANT TO SUBPARAGRAPH 6(D)(VI), ON OR AFTER
JANUARY 1, 2007, THE EXECUTIVE OR, IN THE EVENT OF HIS DEATH, HIS ESTATE, SHALL
BE ENTITLED TO A PROMPT LUMP SUM CASH PAYMENT EQUAL TO THE SUM OF (I) A PRORATA
ANNUAL BONUS PAYMENT FOR THE YEAR OF TERMINATION BASED UPON THE EXECUTIVE’S
TARGET BONUS FOR SUCH YEAR AND (II) THE PRODUCT OF TWO (2) TIMES THE SUM OF THE
EXECUTIVE’S THEN CURRENT BASE SALARY AND ANNUAL BONUS AT TARGET. FOR PURPOSES OF
THE PRECEDING SENTENCE, THE ANNUAL BONUS COMPONENT SHALL BE BASED UPON THE
TARGET BONUS FOR THE YEAR OF TERMINATION. IF SUCH TERMINATION WITHOUT CAUSE OR
NOTICE OF NON-RENEWAL OCCURS WITHIN TWO (2) YEARS AFTER A

 

2

--------------------------------------------------------------------------------


 

Change in Control, (A) the Executive’s pension benefits under subparagraph 4(e)
above shall be calculated as if the Executive had two additional years of
service at his then Base Salary and target Annual Bonus and were two years
older, and (B) the lump sum payment referred to in the first sentence of this
section 6(c) shall be equal to the sum of (1) a pro rata Annual Bonus payment
for the year of termination based upon the Executive’s target bonus for such
year and (2) the product of three (3) times the sum of the Executive’s then
current Base Salary and target Annual Bonus.   The Executive or the Company
shall be entitled to terminate the Executive’s employment because of the
Executive’s Disability during the Agreement Term. “Disability” means that the
Executive is disabled within the meaning of the Company’s long-term disability
policy or, if there is no such policy in effect, that (i) the Executive has been
substantially unable, for 120 business days within a period of 180 consecutive
business days, to perform the Executive’s duties under this Agreement, as a
result of physical or mental illness or injury, and (ii) a physician selected by
the Company or its insurers, and reasonably acceptable to the Executive or the
Executive’s legal representative, has determined that the Executive is disabled.
A termination of the Executive’s employment by the Company for Disability shall
be communicated to the Executive by written notice, and shall be effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Time”), unless the Executive returns to full-time performance of the
Executive’s duties before the Disability Effective Time.

 


7.             EXCEPT AS SPECIFICALLY SET FORTH ABOVE, THE EMPLOYMENT AGREEMENT
REMAINS IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the Executive has hereunto set his hand, and the Company has
caused this Amendment to be executed in its name and on its behalf, all on the
day and year first above written.

 

 

COMPANY:

 

 

 

QWEST SERVICES CORPORATION

 

 

 

 

 

By:

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

Oren G. Shaffer

 

3

--------------------------------------------------------------------------------